DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 5/12/22 have been received. Claims 1, 2, and 7 have been amended.  Claim 8 is new.  
Claim Rejections - 35 USC § 112
3.	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 1-6 is withdrawn because the Applicant amended the claims.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1-3, 5-6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al. (JP2015033283(A)) as cited in IDS dated 7/16/20 with citations from machine translation provided by Applicant. 
Regarding claim 1, Hamada discloses a battery control device that controls a battery(Fig. 1, abstract), including two or more cell blocks connected in series (see electrical storage cells B1, B2, Fig. 1, [0001], [0018]), to execute equalization of a voltage of each of the cell blocks([0007]-[0009]), the battery control device comprising: a detection unit configured to detect the voltage between a positive electrode and a negative electrode of each of the cell blocks(see voltage sensors VM1 and VM2, Fig. 1, [0019]); a voltage equalization circuit that includes, corresponding to the cell blocks, a plurality of discharge units in each of which at least one discharge element and a switching element are connected in series(see resistance elements R1 and R2, switching elements S1 and S2 in discharge units U1 and U2, Fig. 1, [0019]-[0021]), the plurality of discharge units being connected between the positive electrodes and the negative electrodes of the cell blocks, respectively(Fig. 1); and a control unit (control circuit 10 with voltage equalization control unit 102, Fig. 1, [0026]) configured to: control the switching elements in the plurality of discharge units to equalize the voltage of each of the cell blocks([0028]-[0031]); control the switching elements at a predetermined timing to execute discharge of each of the cell blocks for a predetermined constant first time([0007]-[0009]); and determine whether there is an abnormality in the cell blocks based on a voltage difference of each of the cell blocks before and after the discharge([0007]-[0009]) but does not explicitly disclose two or more cell blocks connected in series in each of which a plurality of battery cells is connected in parallel.
It would have been obvious to one of ordinary skill in the art  to have a plurality of battery cells connected in parallel in order to increase the duration in which batteries can power equipment, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04 VI.
Regarding claim 2, Hamada discloses all of the claim limitations as set forth above. Hamada further discloses   a part of a wiring of the voltage equalization circuit is shared by two adjacent cell blocks(Fig. 1); and the control unit is configured to sequentially control one or more of the switching elements not to concurrently discharge the two adjacent cell blocks([0007]-[0009]).  
Regarding claim 3, Hamada discloses all of the claim limitations as set forth above. Hamada further discloses  the control unit is configured to determine, when an absolute value of the voltage difference of one of the cell blocks is greater than the absolute values of the voltage differences of all the others of the cell blocks by a first value or more, that there is an abnormality in the one cell block([0007]-[0009]).  
Regarding claim 5, Hamada discloses all of the claim limitations as set forth above. Hamada further discloses the battery is mounted on a vehicle([0016]); and the predetermined timing is a timing when power of the vehicle is turned off (no load condition [0018]).  
Regarding claim 6, Hamada discloses all of the claim limitations as set forth above. Hamada further discloses  the battery is an auxiliary battery([0016]).  
Regarding claim 8, Hamada discloses all of the claim limitations as set forth above. Hamada further discloses  the control unit is configured to determine whether there is an abnormality in the cell blocks when there is no abnormality in any of the cell blocks([0007]-[0009]).
Allowable Subject Matter
7.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the allowable limitation is -2-Application No. 16/931,067 the battery cell has a region, in which an absolute value of a change rate of an open circuit voltage with respect to a state of charge is equal to or smaller than a second value, in a state-of-charge versus open-circuit-voltage characteristic curve; and the control unit is configured to determine, when the voltage of each of the cell blocks detected by the detection unit is a value outside a range of the region in which the absolute value of the change rate of the open circuit voltage with respect to the state of charge is equal to or smaller than the second value, whether there is an abnormality in the cell blocks.  
In the instant invention,   the abnormality sensing processing is executed when the voltage of the cell block of the battery to be controlled is outside the range of the flat region in the SOC-OCV characteristic curve([0067] US 2021/0135298). Therefore, even with an LFP battery having a flat region in the SOC-OCV characteristic curve, it is possible to determine with high accuracy whether there is an abnormality in the cell block([0067]).
Hamada does not disclose, teach or render obvious the battery cell has a region, in which an absolute value of a change rate of an open circuit voltage with respect to a state of charge is equal to or smaller than a second value, in a state-of-charge versus open-circuit-voltage characteristic curve; and the control unit is configured to determine, when the voltage of each of the cell blocks detected by the detection unit is a value outside a range of the region in which the absolute value of the change rate of the open circuit voltage with respect to the state of charge is equal to or smaller than the second value, whether there is an abnormality in the cell blocks.  
Response to Arguments
8.	Applicant’s arguments with respect to claim(s) 1-6  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724